56 F.3d 68NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Gary MCCAW, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 95-1065
United States Court of Appeals,Eighth Circuit.
Submitted:  May 17, 1995.Filed:  May 23, 1995.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Gary McCaw appeals the final judgment of the District Court affirming the Secretary's decision denying McCaw disability benefits.  McCaw argues that the Secretary's decision is not supported by substantial evidence, particularly in regard to his claim of a disabling mental impairment.  McCaw also attacks the credibility findings made by the administrative law judge.


2
Having reviewed the case, we conclude that McCaw's arguments lack merit.  The Secretary's decision is supported by substantial evidence in the record as a whole, and an opinion by this Court would lack precedential value.  Accordingly, we affirm the judgment of the District Court without further discussion.


3
AFFIRMED. See 8th Cir.  Rule 47B.